DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on February 1, 2021 have been entered. Claims 1, 3-4, 6-8, 10, 12-13, 15-17, 19, 21-22 and 24- 26 have been amended. Claims 1-27 are still pending in this application, with claims 1, 6, 10, 15, 19 and 24 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1, 2, 4, 6, 8, 10, 11, 13, 15-17, 19, 20, 22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20180322707 A1), referred herein as Zhang in view of Choksi et al. (US 20160307289 A1), referred herein as Choksi further in view of Zeng (US 20180114065 A1), referred herein as Zeng.
	Regarding Claim 1, Zhang teaches an augmented reality positioning method for location-based service LBS (Zhang- Abs: A method for performing interaction based on augmented reality is performed at a first mobile terminal; [0040] When the first terminal is a mobile phone, the service of base station positioning provided to the mobile phone user is called mobile phone base station positioning service, also referred to as Location Based Service (LBS)), 
Zhang- [0006] a method for performing interaction based on augmented reality at a first mobile terminal having a camera, a display, one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising):
transmitting a Zhang- [0033] In operation, the terminals 606 may cause the server 604 to perform certain actions, e.g., obtaining a first location of the first terminal and a second location of a second terminal, matching the first location with the second location, etc. The server 604 may be configured to provide structures and functions for such actions and operations; FIG1.S120: obtaining a first location of the first terminal and a second location of a second terminal, the first location including geographical coordinate and orientation of the first terminal); 
transmitting location information and direction information of the first terminal to the server (Zhang- [0008] submitting a current location of the first mobile terminal to a remote server);
obtaining an image or video captured by a camera, and transmitting Zhang- [0007] while rendering, on the display, a real-time scene photographed by the camera; [0008] submitting a current location of the first mobile terminal to a remote server; The orientation of the first terminal may be identified by an electronic compass of the first terminal. Under the effect of magnetic field, the needle of the electronic compass is retained in the tangential direction of the magnetic meridian and pointing to North geographic pole; [0029] an exemplary computing system 700 (or computer system 700) capable of implementing the server 604 and/or the terminals 
receiving, from the server, the location information and the direction information of the first terminal (Zhang- Claim 1. while rendering, on the display, a real-time scene photographed by the camera: receiving, from the remote server, information of second locations of multiple mobile terminals, the second location of each mobile terminal being within a first predefined distance of the current location of the first mobile terminal).
receiving AR information transmitted by the server, wherein the AR information is generated according to location information of a second terminal (Zhang- [0009] receiving, from the remote server, information of second locations of multiple mobile terminals; [0009] the second location of each mobile terminal being within a first predefined distance of the current location of the first mobile terminal; [0011] selecting, among the multiple mobile terminals, a second mobile terminal whose distance and orientation relationship with the first mobile terminal satisfies a preset requirement); and
displaying the image or video drawn with the AR information (Zhang- [0016] By the above method and system, an image is formed by photographing a real scene, and information of the successfully matched second terminal is displayed on the image of the real scene photographed by the first terminal).
Zhang does not teach 
a navigation request by the first terminal to trigger navigation;

wherein the real scene navigation function is triggered when the distance of the first terminal and the second terminal is smaller than a preset distance;
information calibrated by the server according to the image or video.
However Choksi discloses a system and method of providing information in connection with one or more services on a computing device, which is analogous to the present patent application. Choksi teaches 
a navigation request by the first terminal to trigger navigation (Choksi- FIG1.170: Service Arrangement System; The first panel 424, or the “Go Panel,” can include location information associated with the task, such as the address 423 (or name of the point of interest, if any), map content 425 of the geographic region associated with to the current location of the user and/or the pickup location, and/or a “Navigate” feature to change modes from the route view mode (the current view in FIG. 4C) to a turn-by-turn navigation mode);
in response to detecting that a real scene navigation function is triggered (Choksi- [0060] The map content 425 can also include the route from the current location to the pickup location, shown as a set of graphic route lines. As the user travels to the location associated with the task, the indicator 429 can move accordingly on the map content 425 and/or the route line(s) can be adjusted and shrunk accordingly; [0062] When the service application determines that the user is close to the location associated with the task, e.g., the pickup location in this example, or has arrived at the 
wherein the real scene navigation function is triggered when the distance of the first terminal and the second terminal is smaller than a preset distance (Choksi- [0044] The service application 110 can determine when the current location of the computing device is within a threshold distance (e.g., 500 meters) or a threshold estimated travel time (e.g., 30 seconds, or 1 minutes) from the location associated with the first task (220). For example, as the user travels to the location associated with the first task, the service application 110 can periodically perform a check to determine whether the computing device is within the threshold distance or threshold estimated travel time. The service application 110 can periodically determine the GPS data 161 corresponding to the current location (e.g., a latitude and longitude coordinate), compute the distance or estimated travel time (e.g., using an estimated or planned route determined using the mapping service or routing engine) to the location associated with the first task, and check the determined value with the respective threshold value);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Zhang to incorporate the teachings of Choksi, and applying the distance calculation, navigation system and calibration process, as taught by Choksi to the LBS between two terminals of the method and system for performing interaction based on augmented reality.
Doing so would provide information that is most pertinent to the user at that instance in time for the augmented reality positioning method and apparatus for Location-Based Service LBS.

obtain an image or video (from/to a server) in response to detecting that a real scene navigation (Zeng Abst: A scene picture associated with the location of the user is captured; [0021] the AR client terminal can capture the scene picture and upload the captured scene picture to a background server terminal in real time);
information calibrated by the server according to the image or video (Zeng  [0023] The background server terminal can be a server, a server cluster, or a cloud platform based on a server cluster. The background server terminal can provide services to the AR client terminal. In some implementations, the background server terminal (or a background AR engine in the background server terminal) can perform image matching between the image scanned by the AR client terminal and scene pictures in a database, and determine a refined user location. The background server terminal can also manage virtual data (for example, promotional information of offline merchants) related to a user location, and push the virtual data to the AR client terminal based on the refined user location).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Zhang in view of Choksi to incorporate the teachings of Zeng, and apply the scene image capturing and uploading, as taught by Zeng to the LBS between two terminals of the method and system for performing interaction based on augmented reality.


Regarding Claim 2, Zhang in view of Choksi further in view of Zeng teaches the augmented reality positioning method for location-based service LBS according to claim 1, and further teaches wherein the real scene navigation function is triggered when the first terminal is in a plane navigation mode (Choksi- [0034] In some examples, the task user interface can be designated into or can include sections or panels for displaying certain content, such as a first panel that provides information assisting the user about where to go (e.g., address, navigation, map)) and 
a tilt angle posture of the first terminal being in a preset range (Zhang- [0040] The location information of the first terminal may include geographical coordinate and orientation of the first terminal. Information of the geographical coordinate can be obtained by the Global Positioning System (GPS) of the first terminal, or by other means such as the Beidou Satellite navigation system and base station positioning, etc.; [0038] By the method, the camera of the first terminal is automatically opened to photograph the real scene it faces, and the image of the real scene is displayed on a display of the first terminal. The display range of the image of the real scene is determined by the photographing range of the camera of the first terminal. When the photographing parameters, such as zoom, orientation and tilt angle of camera lens, etc., are adjusted by the user, the image of the real scene photographed may change accordingly).
Same motivation as Claim 1 applies here.

Regarding Claim 4, Zhang in view of Choksi further in view of Zeng teaches the augmented reality positioning method for location-based service LBS according to claim 1, and further teaches wherein the method further comprises:
the receiving AR information transmitted by the server comprises: receiving the image or video transmitted by the server and drawn with the AR information (Zhang- Claim 1. while rendering, on the display, a real-time scene photographed by the camera: receiving, from the remote server, information of second locations of multiple mobile terminals, the second location of each mobile terminal being within a first predefined distance of the current location of the first mobile terminal).

Regarding Claim 6, Zhang in view of Choksi further in view of Zeng teaches an augmented reality positioning method for location-based service LBS (Zhang- Abs: A method for performing interaction based on augmented reality; [0040] When the first terminal is a mobile phone, the service of base station positioning provided to the mobile phone user is called mobile phone base station positioning service, also referred to as Location Based Service (LBS)), 
wherein the method executed by a server comprises (Zhang- Abs: the first mobile terminal submits its current location a remote server and then receives, from the remote server, information of multiple mobile terminals):
transmitting AR information to a first terminal (Zhang- Abs: then receives, from the remote server, information of multiple mobile terminals);


Regarding Claim 8, Zhang in view of Choksi further in view of Zeng teaches the augmented reality positioning method for location-based service LBS according to claim 6. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 10, Vonog in view of Choksi further in view of Zeng teaches a first terminal comprising (Zhang- Abs: A method for performing interaction based on augmented reality is performed at a first mobile terminal):
one or more processors (Zhang- FIG7.702: Processor);
a storage device for storing one or more programs (Zhang- FIG7.704: Storage Medium),
when said one or more programs are executed by said one or more processors, said one or more processors are enabled to implement the following operation (Zhang- [0015] a non-transitory computer readable storage medium storing a plurality of programs for performing interaction based on augmented reality at a first mobile terminal having a camera, a display, and one or more processors, wherein the plurality of programs, when executed by the one or more processors, cause the first mobile terminal to perform the aforementioned method).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 11, Zhang in view of Choksi further in view of Zeng teaches the first terminal according to claim 10. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 2; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 13, Zhang in view of Choksi further in view of Zeng teaches the first terminal according to claim 10. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 15, Vonog in view of Choksi further in view of Zeng teaches a server, wherein the apparatus comprises (Zhang- Abs: the first mobile terminal submits its current location a remote server).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method as set forth in Claim 6; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Regarding Claim 16, Zhang in view of Choksi further in view of Zeng teaches the server according to claim 15. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 17, Zhang in view of Choksi further in view of Zeng teaches the server according to claim 15. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 8; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, Zhang in view of Choksi further in view of Zeng teaches a non-transitory computer-readable storage medium on which a computer program is stored, wherein the program, when executed by a processor of a first terminal, implements the following operation (Zhang- Abs: the first mobile terminal submits its current location a remote server; [0030] The storage medium 704 may store computer programs for implementing various processes).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, Zhang in view of Choksi further in view of Zeng teaches the non-transitory computer-readable storage medium according to claim 19. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 2; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 22, Zhang in view of Choksi further in view of Zeng teaches the non-transitory computer-readable storage medium according to claim 19. The metes and bounds of 

Regarding Claim 24, Zhang in view of Choksi further in view of Zeng teaches a non-transitory computer-readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements the following operation (Zhang- Abs: the first mobile terminal submits its current location a remote server; [0030] The storage medium 704 may store computer programs for implementing various processes).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method as set forth in Claim 6; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 25, Zhang in view of Choksi further in view of Zeng teaches the computer-readable storage medium according to claim 24. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 26, Zhang in view of Choksi further in view of Zeng teaches the computer-readable storage medium according to claim 24. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 8; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 3, 5, 7, 9, 12, 14, 18, 21, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20180322707 A1), referred herein as Zhang in view of Choksi et al. (US 20160307289 A1), referred herein as Choksi in view of Zeng (US 20180114065 A1), referred herein as Zeng further in view of LIANG (CN106982240A), referred herein as LIANG (cited in English by machine translation).
Regarding Claim 3, Zhang in view of Choksi further in view of Zeng teaches the augmented reality positioning method for location-based service LBS according to claim 1, and further teaches wherein the method further comprises:
wherein the AR information comprises a model carrying the location and direction information of the first terminal and the location information of the second terminal (Zhang- [0011] selecting, among the multiple mobile terminals, a second mobile terminal whose distance and orientation relationship with the first mobile terminal satisfies a preset requirement; [0039] Step S120, obtaining a first location of the first terminal and a second location of a second terminal, the first location including geographical coordinate and orientation of the first terminal);
the image or video drawn with the AR information is drawn by the first terminal (Zhang- [0048] Step S140: displaying, on the image of real scene photographed by the first terminal, information of the successfully matched second terminal).
Zhang in view of Choksi does not teach a 3D model.
However LIANG discloses an information display method of terminal devices, which is analogous to the present patent application. LIANG teaches a 3D model (LIANG- [0043]  when each piece of first information is displayed in the display area of the first terminal by using a simulated three-dimensional space, a direction that a user of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Zhang in view of Choksi further in view of Zeng to incorporate the teachings of LIANG, and applying enabling 3D model rendering of mobile terminal devices, as taught by LIANG into the method and system for performing interaction based on augmented reality.
Doing so would display position information on a more accurately and intuitively for the augmented reality positioning method and apparatus for Location-Based Service LBS.

Regarding Claim 5, Zhang in view of Choksi further in view of Zeng teaches the augmented reality positioning method for location-based service LBS according to claim 1, and further teaches wherein the AR information comprises: distance information of the first terminal and second terminal (Zhang- [0044] The distance between the first terminal and the second terminal, and orientation relationship thereof are calculated according to the first location of the first terminal and the second location of the second terminal).
Zhang in view of Choksi further in view of Zeng does not teach relevant prompt auxiliary information.
However LIANG discloses an information display method of terminal devices, which is analogous to the present patent application. LIANG teaches relevant prompt auxiliary information (LIANG- [0056] a default background image representing a first geographic location and the second location Qiao help distance between, and / or a predetermined distance range auxiliary line).
Same motivation as Claim 3 applies to here.

Regarding Claim 7, Zhang in view of Choksi further in view of Zeng teaches the augmented reality positioning method for location-based service LBS according to claim 6. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 3; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 9, Zhang in view of Choksi further in view of Zeng teaches the augmented reality positioning method for location-based service LBS according to claim 6. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 12, Zhang in view of Choksi further in view of Zeng teaches the first terminal according to claim 10. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 3; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 14, Zhang in view of Choksi further in view of Zeng teaches the first terminal according to claim 10. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 18, Zhang in view of Choksi further in view of Zeng teaches the server according to claim 15. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 9; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 21, Zhang in view of Choksi further in view of Zeng teaches the non-transitory computer-readable storage medium according to claim 19. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 3; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 23, Zhang in view of Choksi further in view of Zeng teaches the non-transitory computer-readable storage medium according to claim 19. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 27, Zhang in view of Choksi further in view of Zeng teaches the non-transitory computer-readable storage medium according to claim 24. The metes and bounds of the claims substantially correspond to the claim as set forth in Claim 9; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant's arguments filed on February 1, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 has/have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 14 of Applicant’s Remarks, the Applicant argues that the other independent claims are not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the corresponding dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611